DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-51 have been examined.

Corrected Notice of Allowability
This is a Corrected Notice of Allowability, made for the sole purpose of correcting an error in the Examiner’s Amendment of the original Notice of Allowability, mailed March 4, 2021.  The error was that a correction supposed to apply to Claim 26 was wrongly stated to be amendment to claim 24.  The correction has been made below.  All changes in the following Examiner’s Amendment are to be read as applying to the claims submitted on January 11, 2021.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. John Sotomayor on February 25, 2021.
The application has been amended as follows: 
In the seventh line of claim 1, “said virtual object definition” is hereby amended to recite: “a definition of said virtual object”.  In the fifteenth line of claim 1, “a different location; and” is hereby amended to recite: “a computing device of a different user; and”.

In the second line of claim 13, “and indication” is hereby amended to recite: “an indication”.
In the third line of claim 17, the words “said server having” are hereby deleted.  In the eighth line of claim 17, “said virtual object definition” is hereby amended to recite: “a definition of said virtual object”.   
In the third line of claim 24, “receive indication” is hereby amended to recite: “receive an indication”.
In the second and third lines of claim 26, “communicate to, one or more of the other computing devices, an indication” is hereby amended to recite: “communicate, to one or more of the other computing devices, an indication”.  (A comma has been moved.)

Claim 30 is hereby amended to read as follows:
30.	A method comprising:
receiving a coordinate for placement of a virtual object in a digital environment;
creating said virtual object, defining and embedding a unique identifier of said virtual object within a definition of said virtual object, linking said virtual object to a real-world item, and making said virtual object available to one or more users;
controlling a display to display the virtual object when a position corresponding to the received coordinate is within a field of view of a video or still camera configured as an image capture device;

in response to receipt of the input, associating with a user a credit for transaction or transfer. 

In the second line of claim 31, “real-world item or service.” is hereby amended to recite: “a real-world item or service.” 

Claim 40 is hereby amended to read as follows:
40.	A method comprising:
maintaining a database that identifies a plurality of virtual objects and a coordinate of each of the virtual objects in a digital environment;
associating, for each virtual object, a credit for transaction or transfer;
creating said virtual object within a definition of said virtual object, linking said virtual objects to real-world items, and making said virtual objects available to one or more users;
communicating, to a plurality of computing devices via a network, identification of at least one virtual object, and the coordinate of the at least one virtual object;
receiving data comprising the control of a display to display the at least one virtual object when a position corresponding to said coordinate of the at least one virtual object is within a field of view of an image capture device;
receiving an input via a user interface for selecting the at least one virtual object; and 


In the second line of claim 46, “receiving indication” is hereby amended to recite: “receiving an indication”.
In the second line of claim 48, “communicate to, one or more of the other computing devices, and indication” is hereby amended to recite: “communicate, to one or more of the other computing devices, an indication”.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Luxton et al. (U.S. Patent Application Publication 2017/0300129) discloses purchasing a virtual item with virtual currency (see, for example, paragraphs 8 and 9, although the whole application has been considered), but does not recite the specific operations which the system of claim 1 is configured to perform.  Sadasue et al. (U.S. Patent Application Publication 2015/0070714) teaches an identifier of a virtual object being based on a marker embedded in the virtual object (paragraphs 62 and 66).  However, these and the other prior art references of record do not, in combination, disclose, teach, or reasonably suggest the specifics of claim 1.
Furthermore, claims 1-16 are found patent-eligible under 35 U.S.C. 101.  Providing a coupon or discount enabling a user to be associated with a credit for Mayo test, Step 2A, Prong One).  However, although the technology recited (augmented reality, an image capture device, a processor and memory, etc.) is not novel in itself, the specifics of claim 1 apply the claimed operations in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (Mayo test, Step 2A, Prong Two); that is, the claim amounts to more than “Hand out product coupons, but use a virtual object.”  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 17-29 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Luxton et al. (U.S. Patent Application Publication 2017/0300129) discloses purchasing a virtual item with virtual currency (see, for example, paragraphs 8 and 9, although the whole application has been considered), but does not recite the specific operations which the system of claim 17 is configured to perform.  Sadasue et al. (U.S. Patent Application Publication 2015/0070714) teaches an identifier of a virtual object being based on a marker embedded in the virtual object (paragraphs 62 and 66).  However, these and the other prior art references of record do not, in combination, disclose, teach, or reasonably suggest the specifics of claim 17.
Mayo test, Step 2A, Prong One).  However, although the technology recited (augmented reality, an image capture device, a server, etc.) is not novel in itself, the specifics of claim 17 apply the claimed operations in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (Mayo test, Step 2A, Prong Two); that is, the claim amounts to more than “Hand out product coupons, but use a virtual object.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 30-39 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Luxton et al. (U.S. Patent Application Publication 2017/0300129) discloses purchasing a virtual item with virtual currency (see, for example, paragraphs 8 and 9, although the whole application has been considered), but does not recite the specific method of claim 30.  Sadasue et al. (U.S. Patent Application Publication 2015/0070714) teaches an identifier of a virtual object being based on a marker embedded in the virtual object (paragraphs 62 and 66).  However, these and the other 
Furthermore, claims 30-39 are found patent-eligible under 35 U.S.C. 101.  Providing a coupon or discount enabling a user to be associated with a credit for acquisition of an item linked with the coupon is in itself an abstract idea in the field of commercial interactions (Mayo test, Step 2A, Prong One).  However, although the technology recited (a digital environment, a video or still camera configured as an image capture device, etc.) is not novel in itself, the specifics of claim 30 apply the claimed operations in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (Mayo test, Step 2A, Prong Two); that is, the claim amounts to more than “Hand out product coupons, but use a virtual object.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 40-51 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Luxton et al. (U.S. Patent Application Publication 2017/0300129) discloses purchasing a virtual item with virtual currency (see, for example, paragraphs 8 and 9, although the whole application has been considered), but does not recite the specific method of claim 40.  Sadasue et al. (U.S. Patent Application Publication 
Furthermore, claims 40-51 are found patent-eligible under 35 U.S.C. 101.  Providing a coupon or discount enabling a user to be associated with a credit for acquisition of an item linked with the coupon is in itself an abstract idea in the field of commercial interactions (Mayo test, Step 2A, Prong One).  However, although the technology recited (augmented reality, an image capture device, user interface, etc.) is not novel in itself, the specifics of claim apply the claimed operations in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (Mayo test, Step 2A, Prong Two); that is, the claim amounts to more than “Hand out product coupons, but use a virtual object.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762.  The examiner can normally be reached on 9:00 AM-5:30 PM, M-F.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	March 14, 2021